BLD-051                                                      NOT PRECEDENTIAL

                         UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT
                                   ____________

                                          No. 16-3282
                                         ____________

                              UNITED STATES OF AMERICA

                                                 v.

                                 DUNG BUI, a/k/a Danny Bui

                                        Dung Bui,
                                              Appellant
                          __________________________________

                       On Appeal from the United States District Court
                          for the Eastern District of Pennsylvania
                           (D.C. Crim. No. 5-08-cr-00427-002)
                             District Judge: Legrome D. Davis
                         __________________________________

                          Submitted for Possible Summary Action
                     Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    November 22, 2016

           Before: AMBRO, GREENAWAY, JR. and SCIRICA, Circuit Judges

                                (Opinion filed January 5, 2017)
                                       ____________

                                           OPINION
                                         ____________


PER CURIAM



 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not constitute
binding precedent.
       Dung Bui appeals from an order of the District Court dismissing with prejudice

his pro se motion seeking adjudication of his fee dispute with his former defense

counsel. For the reasons that follow, we will summarily affirm.

       Bui pleaded guilty in the United States District Court for the Eastern District of

Pennsylvania to conspiracy to manufacture more than 1,000 marijuana plants, in violation

of 21 U.S.C. § 846; and manufacturing and distributing marijuana within 1,000 feet of the

real property comprising Hampden Park, Reading, Pennsylvania, an athletic field owned

and operated by the Reading School District, in violation of 21 U.S.C. § 860(a). Prior to

the sentencing hearing, Bui's counsel, Richard J. Giuliani, filed a motion seeking a

sentence reduction pursuant to 18 U.S.C. § 3553(f) (providing for sentence lower than

mandatory minimum in certain cases). At the sentencing hearing, however, counsel

withdrew this motion, explaining that our decision in United States v. McQuilkin, 78
F.3d 105 (3d Cir. 1996), prevented the application of the § 3553(f) safety valve to

convictions under 21 U.S.C. § 860(a). Bui was sentenced to the statutory minimum term

of imprisonment of 120 months, and he did not appeal. The matter was reassigned to the

Honorable Legrome D. Davis in June 2010.

       On October 20, 2010, Bui filed a motion to vacate sentence, 28 U.S.C. § 2255,

alleging that Giuliani was ineffective in advising him that he would be eligible for relief

from the mandatory minimum sentence under 18 U.S.C. § 3553(e) if he pleaded guilty to

violating § 860(a), and that the trial court erred by accepting his guilty plea where there

was a lack of factual support that Hampden Park was a school, among other issues. In an

order entered on September 15, 2011, the District Court denied the § 2255 motion

                                              2
without a hearing. Bui appealed and we granted his request for a certificate of

appealability. On October 20, 2014, we held in a precedential decision, see United States

v. Bui, 769 F.3d 831, amended and superseded, 795 F.3d 363 (3d Cir. 2015), that the trial

court’s Rule 11 colloquy did not overcome Giuliani’s erroneous advice regarding the

availability of the safety valve reduction, id. at 368.1 On remand, Bui was permitted to

withdraw his guilty plea to the § 860(a) violation and that charge was dismissed. The

parties stipulated to a sentence reduction on the § 846 violation from 120 months to 102

months. On October 28, 2015, the District Court sentenced Bui to a term of

imprisonment of 102 months; with credit for time served he was released from prison

about three weeks later. Bui did not appeal the amended criminal judgment, which was

entered on the criminal docket on October 30, 2015.

       At issue in this appeal, on July 21, 2016, Bui filed a motion in the District Court.

seeking adjudication of his fee dispute with attorney Giuliani. Bui alleged that he had

repeatedly demanded the return of money his family had paid to Giuliani -- in the form of

two $10,000 retainers -- but Giuliani had declined to return any portion of the retainer. In

support of his argument, he cited the Court of Appeals for the Second Circuit’s decision

in Garcia v. Teitler, 443 F.3d 202, 207-09 (2d Cir. 2006), which held that federal courts

have jurisdiction to address attorney fee disputes in criminal cases, not just in civil cases.

Bui acknowledged, however, that he had previously filed a civil complaint against



1
 We further noted that it appeared that both factual and legal issues existed as to whether
Hampden Park was a school under § 860(a), but left resolution of that issue to the District
Court to address on remand. Id.
                                              3
Giuliani in the Philadelphia Common Pleas Court; he stated that his lawsuit was

dismissed with prejudice.

       In an order entered on July 25, 2016, the District Court denied Bui’s motion to

adjudicate the fee dispute, declining to exercise ancillary jurisdiction. Citing Peacock v.

Thomas, 516 U.S. 349, 359 (1996), the District Court noted the limits of ancillary

jurisdiction, and, citing our decision in Ambromovage v. United Mine Workers of

America, 726 F.2d 972, 989 (3d Cir. 1984), the Court reasoned that whether it should

exercise jurisdiction over Bui’s state-law contract claim depended specifically on whether

there was “a common nucleus of operative fact” between the state breach of contract

claim at issue and the federal issues. Applying these cases, the Court determined that the

fee dispute and Bui’s criminal case were not sufficiently factually interdependent to

warrant the exercise of ancillary jurisdiction over the fee dispute.

       Bui appeals. We have jurisdiction under 28 U.S.C. § 1291. In his pro se brief,

Bui argues that Giuliani failed to perform according to accepted professional standards,

that his family’s retainer should be returned, and that ancillary jurisdiction is proper

where a client’s fee dispute with his lawyer is based on the proven fact that the lawyer

provided the client with ineffective assistance of counsel in the underlying criminal case.

After Bui filed his opening brief and appendix, the Government filed a motion, seeking to

be excused from filing a responsive brief on the ground that it had no stake in the

outcome of the fee dispute between Bui and his former attorney and was not a party to

that contractual relationship.



                                              4
       We will grant the Government’s motion and dispense with the requirement to file

a responsive brief, and we will summarily affirm the order of the District Court because

no substantial question is presented by this appeal, Third Circuit LAR 27.4 and I.O.P.

10.6. “We exercise de novo review over questions of subject matter jurisdiction.” Great

Western Mining & Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159, 163 (3d Cir.

2010). The doctrine of ancillary jurisdiction permits a federal court to exercise

jurisdiction over a matter the court usually lacks power to adjudicate, “for two separate,

though sometimes related, purposes: (1) to permit disposition by a single court of claims

that are, in varying respects and degrees, factually interdependent; and (2) to enable a

court to function successfully, that is, to manage its proceedings, vindicate its authority,

and effectuate its decrees.” Kokkonen v. Guardian Life Insurance Co. of America, 511
U.S. 375, 379-80 (1994) (citations omitted). “The basis of the doctrine of ancillary

jurisdiction is the practical need ‘to protect legal rights or effectively to resolve an entire,

logically entwined lawsuit.’” Peacock, 516 U.S. at 355 (quoting Owen Equipment &

Erection Co. v. Kroger, 437 U.S. 365, 377 (1978)).

       The District Court correctly declined to exercise ancillary jurisdiction over Bui’s

fee dispute with his former attorney. We agree with the District Court that Bui’s fee

dispute arises under state law and concerns the terms of his (or his family’s)

representation agreement with attorney Giuliani, such that sufficient factual

interdependency with the criminal matter is absent here. Moreover, as the District Court

noted, Bui’s criminal case is now closed. He did not present the fee dispute claim to the

District Court until more than seven months after the amended criminal judgment became

                                               5
final. In Novinger v. E.I. DuPont de Nemours & Co., 809 F.2d 212, 217 (3d Cir. 1987),

we held that the court properly exercised ancillary jurisdiction over a contingent fee

dispute between the plaintiffs and their counsel in a personal injury action after the court

directed new counsel to take over the case, but we reasoned that, without ancillary

jurisdiction, the court could neither dispose of the principal case effectively nor do

complete justice in the dispute. Id. (citing 13 C. Wright, A. Miller & E. Cooper, Federal

Practice and Procedure, § 3523, at 85). See also Garcia, 443 F.3d at 208 (court properly

exercised ancillary jurisdiction over fee dispute between defendants and counsel

discharged for cause in ongoing criminal case, as it related to court’s ability to function

successfully). Here, the District Court did not need to address the fee dispute to assure

that Bui’s Sixth Amendment right to counsel was protected. Moreover, the need to do

“complete justice,” id., is simply not present where Bui has already litigated and lost his

claim for the return of fees paid to Giuliani in a prior state court action, and has available

to him the right to appeal the state trial court’s decision within the state court system.2

       For the foregoing reasons, we will grant the Government’s motion to be relieved

of the requirement to file a responsive brief and summarily affirm the order of the District

Court dismissing with prejudice Bui’s motion seeking adjudication of his fee dispute with

his former defense counsel.




2
 In the absence of jurisdiction, the District Court properly did not reach the merits of
Bui’s allegations of attorney misconduct under the local rules and state rules of
professional responsibility.
                                              6